EXHIBIT 10.13
 
THIS AMENDED AND RESTAED FINANCIAL ADVISOR WARRANT AGREEMENT AND THE SHARES OF
COMMON STOCK AND OTHER WARRANT SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY SHALL HAVE RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE REGISTRATION
OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


AMENDED AND RESTATED FINANCIAL ADVISOR WARRANT AGREEMENT


This AMENDED AND RESTATED FINANCIAL ADVISOR WARRANT AGREEMENT (this “Warrant
Agreement” or “Agreement”), dated as of May 15, 2013, effective as of December
21, 2012, is between PANACHE BEVERAGE, INC., a Florida corporation (the
“Company”), and CONSILIUM INVESTMENT MANAGEMENT, LLC (the “Financial Advisor”)
(the Company and the Financial Advisor are sometimes referred to as the
“parties” collectively and as a “party” individually) Joined into by Key Parties
(defined below) for purposes of the “Tag Along” provision in Paragraph 10 below.


RECITALS:


WHEREAS, pursuant to that certain Amended and Restated Financial Advisor
Agreement dated as of May 15, 2013 and effective as of November 16, 2012, as
Amended (the “Financial Advisor Agreement”), by and between the Company and the
Financial Advisor, the Financial Advisor agreed, to provide certain advisory
services for a period of three years as set forth in such agreement; and


WHEREAS, the Company agreed pursuant to the Financial Advisor Agreement to issue
to the Financial Advisor and/or persons associated with the Financial Advisor as
those persons are defined in Rule 2710 of the NASDAQ Conduct Rules (the “Holder”
or “Holders”), warrants (the “Warrants”) in certificated form to purchase
2,760,000 shares of the Company’s common stock (the “Warrant Shares”)
exercisable at any time up until December 21, 2017 at 5:30 pm for a stipulated
price of $0.50 per Share. The “Warrants” are also referred to as the “Warrants”
and the “Warrant Shares” or the “Shares” are also referred to as the “Warrant
Securities”;


WHEREAS, this Agreement is entered into by the Company and the Financial Advisor
as part of the compensation in connection with the Financial Advisor acting as
financial advisor pursuant to the Financial Advisor Agreement;


NOW, THEREFORE, in consideration of the premises, the agreements set forth in
the Financial Advisor Agreement and this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.  Grant and Period.


The above recitals are true and correct. This Agreement, relating to the
purchase of the Warrant Securities, is entered into pursuant to the Financial
Advisor Agreement between the Company and the Financial Advisor.


Pursuant to this Agreement, the Holder is hereby granted the right to purchase
from the Company up to the aggregate sum of 2,760,000 Warrant Shares. The
Holder’s right to purchase the Warrant Securities or Warrant Shares pursuant to
this Agreement shall terminate at 5:30 p.m., Eastern Time on December 21, 2017
following the execution of this Agreement (the “Expiration Time”). The initial
purchase price per Company Share or for each of the Warrant Securities (subject
to adjustment as provided in Sections 2, 4, 5 and 6) shall be $0.50 each (the
“Warrant Price”), subject to the terms and conditions of this Agreement.


Except as specifically otherwise provided in this Agreement, the Warrant Shares
shall bear the same terms and conditions as designated in the Company’s
Certificate of Incorporation and any amendments thereto, and the Holders shall
not be provided any registration rights and the Company shall not have any
obligation to register the Warrants or the Warrant Shares (or Warrant
Securities) under the Securities Act of 1933, as amended (the “Act”).


2.  Method of Exercise; Payment; Issuance of New Warrants; Transfer and
Exchange.


(a) Time of Exercise. The Warrants that become exercisable pursuant to this
Agreement may be exercised in whole or in part at any time on or before the
Expiration Time. The Warrants shall vest according to the following Vesting
Schedule (the "Vesting Schedule"):


(i) 276,000 Warrants on June 21, 2013;
(ii) 276,000 Warrants on December 21, 2013;
(iii) 276,000 Warrants on June 21, 2014;
(iv) 276,000 Warrants on December 21, 2014;
(v) 276,000 Warrants on June 21, 2015;
(vi) 276,000 Warrants on December 21, 2015;
(vii) 276,000 Warrants on June 21, 2016;
(viii) 276,000 Warrants on December 21, 2016.


Notwithstanding the foregoing, upon a "Significant Transaction", all of the
Warrants shall immediately vest. A “Significant Transaction” shall mean (i) any
transaction which Borrower and/or its Closely Related Companies enter into that
values in the aggregate Borrower’s business and any of its respective equity
interests in its subsidiaries at a composite enterprise value equal to or
greater than $30,000,000 as determined by Lender in its sole discretion (absent
manifest error). In said event Borrower at Lender’s option shall repay the Loan
within 15 business days following consummation of said transaction, if said
transaction results in the Borrower receiving cash proceeds of at least
$20,000,000; (ii) any transaction which involves a sale by Wodka of one or more
of its trademarks which results in a valuation of said company of at least
$30,000,000 and a distribution to its members in any twelve (12) month period of
at least $15,000,000.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Method of Exercise. Subject to the Vesting Schedule, this Warrant may be
exercised by the Holder, in whole or in part, by the surrender of the Warrant
Certificate (with the exercise form attached hereto duly executed) at the
principal office of the Company, and by the payment to the Company of an amount
of consideration therefor equal to the Warrant Price in effect on the date of
such exercise multiplied by the number of shares of Warrant Stock with respect
to which the Warrants is then being exercised, payable at such Holder’s election
by certified or official bank check or by wire transfer to an account designated
by the Company.
 
(c) Adjustment for Dividends. Notwithstanding any provisions herein to the
contrary, following the Original Issue Date, if the Company declares a cash
dividend, the Warrant Price will be adjusted using the following formula:
 
AW = WP – CD
 
Where
 
AW = Adjusted Warrant Price after declaration of a Cash Dividend
 
WP = Warrant Price in effect prior to Cash Dividend declaration
 
CD = Per Share Cash Dividend Value
 
And where
 
AW cannot be less than $0.00


(d) Issuance of Stock Certificates. In the event of any exercise of the Warrants
in accordance with and subject to the terms and conditions hereof and the
Warrant Certificate, (i) certificates for the shares of Warrant Stock so
purchased shall be dated the date of such exercise and delivered to the Holder
hereof within a reasonable time, not exceeding five (5) calendar days after the
exercise notice is delivered to the Company (the “Delivery Date”) and the Holder
hereof shall be deemed for all purposes to be the holder of the shares of
Warrant Stock so purchased as of the date of such exercise and (ii) unless the
Warrants have expired, a new Warrant Certificate representing the number of
shares of Warrant Stock, if any, with respect to which the presented Warrant
Certificate shall not then have been exercised (less any amount thereof which
shall have been canceled in payment or partial payment of the Warrant Price as
hereinabove provided) shall also be issued to the Holder hereof at the Company’s
expense within such time.
 
(e) Transferability of Warrants. Subject to Section 2(f) hereof, the Warrants
may be transferred by a Holder only with the prior written consent of the
Company, which consent will not be unreasonably withheld. If transferred
pursuant to this section, the Warrants may be transferred on the books of the
Company by the Holder hereof upon surrender of the Warrant Certificate at the
principal office of the Company, properly endorsed by the Holder and upon
payment by the Holder of any necessary transfer tax or other governmental charge
imposed upon such transfer. The Warrant Certificates are exchangeable at the
principal office of the Company for Warrant Certificates to purchase the same
aggregate number of shares of Warrant Stock, each new Warrant Certificate to
represent the right to purchase such number of shares of Warrant Stock as the
Holder of the Warrant Certificate shall designate at the time of such exchange.
All Warrant Certificates issued on transfers or exchanges shall be dated the
date of this Agreement and shall be identical to the presented Warrant
Certificate except as to the number of shares of Warrant Stock issuable pursuant
thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)  Compliance with Securities Laws.


a. The Holder of a Warrant Certificate, by acceptance hereof, acknowledges and
agrees that the Warrant Certificate and the shares of Warrant Stock to be issued
upon exercise hereof are being acquired solely for the Holder’s own account and
not as a nominee for any other party, and for investment purposes only and not
with a view to the resale or distribution of any part thereof, and that the
Holder will not offer, sell or otherwise dispose of the Warrants or any shares
of Warrant Stock to be issued upon the exercise hereof except pursuant to an
effective registration statement, or an exemption from registration, under the
Securities Act and any applicable state securities laws. The Holder represents
and warrants to the Company that the Holder is an “accredited investor” as such
term is defined in Rule 501 of Regulation D promulgated under the Securities
Act.


b. Subject to the satisfaction of the conditions set forth in this Section 2(e),
the Company agrees to reissue Warrant Certificates or certificates representing
any of the Warrant Stock, without the legend set forth above if at such time,
prior to making any transfer of any such securities, the Holder shall give
written notice to the Company describing the manner and terms of such transfer.
Such proposed transfer will not be effected until:


i. either (a) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of such
securities under the Securities Act is not required in connection with such
proposed transfer, (b) a registration statement under the Securities Act
covering such proposed disposition has been filed by the Company with the
Securities and Exchange Commission (of which the Company shall not be obligated
to do so) and has become effective under the Securities Act, or (c) the Holder
provides the Company with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act; or
 
ii. either (a) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (b) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto. The Company will respond to any such notice from a
holder as soon as is practicable, but in no event later than five (5) business
days after the Company’s receipt of such notice. In the case of any proposed
transfer under this Section 2(e)(c), the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject, or
(z) to comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to the Company.


 
4

--------------------------------------------------------------------------------

 
 
The restrictions on transfer contained in this Section 2(e) shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement. Notwithstanding any other
provision in this Agreement, the Company shall not be obligated to register the
Warrant Stock under the Securities Act or under any state securities act or
laws. Furthermore, the Company shall not be obligated to execute or file any
general consent to service of process or to qualify as a foreign corporation to
do business under the laws of any state or other jurisdiction, nor shall the
officers, directors and five percent (5%) or greater shareholders be required to
deposit in escrow any securities of the Company owned by them or subject such
securities to any form of lockup arrangement in connection with any registration
of the Warrant Stock. The Company shall use its good faith reasonable efforts to
cause such Warrant Stock covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities of the
United States or any state thereof as may be reasonably necessary to enable the
Holder or Holders thereof to consummate the disposition of such Warrant Stock.


(g) Holder’s Exercise Limitations.


The Company shall not effect any exercise of this Warrant, and a Holder shall
not have the right to exercise any portion of this Warrant, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its Affiliates. Except as set forth in the preceding sentence,
for purposes of this Section (g), beneficial ownership and a determination as to
any group status shall be calculated and/or determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this Section (g)
applies, the determination of whether this Warrant is exercisable (in relation
to other securities owned by the Holder together with any Affiliates) and of
which portion of this Warrant is exercisable shall be in the sole discretion of
the Holder, and the submission of a Notice of Exercise shall be deemed to be the
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by the Holder together with any Affiliates) and of which
portion of this Warrant is exercisable, in each case subject to the Beneficial
Ownership Limitation. For purposes of this Section (g), in determining the
number of outstanding shares of Common Stock, Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two business days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Holder, upon not less than 61
days’ prior notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section (g). Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section (g) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.
 
 
5

--------------------------------------------------------------------------------

 
 
3. Stock Fully Paid; Reservation of Shares; Covenants.


(a) Stock Fully Paid; Reservation of Shares. The Company represents, warrants,
covenants and agrees that all shares of Warrant Stock that may be issued upon
the exercise of the Warrants or otherwise hereunder will, when issued in
accordance with the terms of this Agreement and the Warrant Certificates, be
duly authorized, validly issued, fully paid and non-assessable and free from all
liens and encumbrances created by or through the Company, other than those
imposed by applicable federal or state securities laws. The Company further
covenants and agrees that during the period within which the Warrants may be
exercised, the Company will at all times have authorized and reserved for the
purpose of issuance upon exercise of the Warrants a number of shares of Common
Stock equal to at least one hundred twenty percent (120%) of the aggregate
number of shares of Common Stock required to provide for the exercise of the
Warrants.
 
(b) Covenants. The Company shall not by any action, including, without
limitation, amending its Certificate of Incorporation or the by-laws, or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement. Without
limiting the generality of the foregoing, the Company will (i) not permit the
par value, if any, of its Common Stock to exceed the then effective Warrant
Price, (ii) not amend or modify any provision of its Certificate of
Incorporation or by-laws in any manner that would adversely affect the rights of
the Holders of the Warrant Certificates, (iii) take all such action as may be
reasonably necessary in order that the Company may validly and legally issue
fully paid and non-assessable shares of Company Common Stock, free and clear of
any liens and encumbrances (other than as provided herein) upon the exercise of
the Warrants, and (iv) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be reasonably necessary to enable the Company to perform its
obligations under this Agreement.
 
(c) Loss, Theft, Destruction of Warrants. Upon receipt of evidence satisfactory
to the Company of the ownership of and the loss, theft, destruction or
mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Company
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Common Stock.
 
 
6

--------------------------------------------------------------------------------

 


4. Effect of Reorganization, Etc.


(a) Reorganization, Consolidation, Merger, Etc. In case at any time or from time
to time, the Company shall with the express written consent of the Financial
Advisor (i) effect a reorganization, (ii) consolidate with or merge into any
other Person, or (iii) transfer all or substantially all of its properties or
assets to any other Person under any plan or arrangement contemplating the
dissolution of the Company, then, in each such case, as a condition to the
consummation of such a transaction, proper and adequate provision shall be made
by the Company whereby the Holder, on the exercise hereof at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall receive (from the surviving
entity or the parent of the surviving entity in a reorganization, consolidation
or merger), in lieu of the Warrant Stock issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
to which such Holder would have been entitled upon the consummation of such
reorganization, consolidation or merger (the amount of which shall be computed
on the basis of the actual exchange ratio on which such transaction was
predicated) or in connection with such dissolution, as the case may be, if such
Holder had so exercised the Warrants, immediately prior thereto.


(b) Assumption of Warrant; Continuation of Terms. Upon any reorganization,
consolidation, merger or transfer referred to in this Section 4, approved by the
Financial Advisor, this Agreement shall be assumed by the surviving entity or
the parent of the surviving entity (as applicable) in any such reorganization,
consolidation or merger (as applicable), shall continue in full force and effect
and the terms hereof shall be applicable to the shares of stock and other
securities and property receivable on the exercise of the Warrants after the
consummation of such reorganization, consolidation or merger, as the case may
be, and shall be binding upon the Company of any such stock or other securities,
including, in the case of any such transfer, the Person acquiring all or
substantially all of the properties or assets of the Company, whether or not
such person shall have expressly assumed the terms of this Agreement.


5. Extraordinary Events Regarding Common Stock. In the event that the Company
shall with the consent of the Financial Advisor (a) issue additional shares of
the Common Stock as a dividend or other distribution on outstanding Common Stock
issued by the Company (b) subdivide its outstanding shares of Common Stock, or
(c) combine its outstanding shares of the Common Stock into a smaller number of
shares of the Common Stock, then, in each such event, the Warrant Price shall,
simultaneously with the happening of such event, be adjusted by multiplying the
then Warrant Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Warrant Price then in effect. The Warrant Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 5. The number of shares of Warrant Stock
that the Holder shall thereafter, on the exercise hereof as provided in
Section 2, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Warrant Stock that would otherwise (but for
the provisions of this Section 5) be issuable on such exercise by a fraction of
which (a) the numerator is the Warrant Price that would otherwise (but for the
provisions of this Section 5) be in effect, and (b) the denominator is the
Warrant Price in effect on the date of such exercise (taking into account the
provisions of this Section 5). Notwithstanding the foregoing, in no event shall
the Exercise Price be less than the par value of the Common Stock.
 
 
7

--------------------------------------------------------------------------------

 
 
6. Issuance of Additional Shares of Common Stock.
 
(a) In the event the Company, with the consent of the Financial Advisor, shall
at any time following the Original Issue Date issue any Additional Shares of
Common Stock (otherwise than as provided in Section 4 and 5, and other than in
connection with the purchase or acquisition of the assets, other than cash and
cash equivalents, of another Person), at a price per share less than the Warrant
Price then in effect or without consideration (a “Dilutive Issuance”), then the
Warrant Price upon each such issuance shall be adjusted to that price determined
in accordance with the following formula:
 

   
Adjusted Warrant Price = (OS x WP) + NI
   
OS+ NS
     
Where
 
OS = Outstanding shares of Common Stock prior to the Dilutive Issuance:
         
WP = Warrant Price in effect prior to the Dilutive Issuance.
         
NI = Aggregate consideration received by the Company upon the Dilutive Issuance
in dollars.
         
NS = Number of Additional Shares of Common Stock issued in the Dilutive
Issuance.



(b) No Adjustment for Exercise of Common Stock Equivalents. No adjustment of the
number of shares of Common Stock for which the Warrants shall be exercisable
shall be made under Section 6(a) upon the issuance of any Additional Shares of
Common Stock that are issued pursuant to the exercise of any Common Stock
Equivalents, if any such adjustment shall previously have been made upon the
issuance of such Common Stock Equivalents (or upon the issuance of any warrant
or other rights therefor) pursuant to Section 6(c).
 
(c) Issuance of Common Stock Equivalents. If at any time the Company shall issue
or sell any Common Stock Equivalents, with the consent of the Financial Advisor,
whether or not the rights to exchange or convert thereunder are immediately
exercisable, and the aggregate price per share for which Common Stock is
issuable upon such conversion or exchange plus the consideration received by the
Company for issuance of such Common Stock Equivalent divided by the number of
shares of Common Stock issuable pursuant to such Common Stock Equivalent (the
“Aggregate Per Common Share Price”) shall be less than the Warrant Price then in
effect, or if, after any such issuance of Common Stock Equivalents, the price
per share for which Additional Shares of Common Stock may be issuable thereafter
is amended or adjusted, and such price as so amended shall make the Aggregate
Per Common Share Price be less than the Warrant Price in effect at the time of
such amendment or adjustment, then the Warrant Price upon each such issuance or
amendment shall be adjusted as provided in Section 6(a). No further adjustment
of the Warrant Price then in effect shall be made under this Section 6(c) upon
the issuance of any Common Stock Equivalents which are issued pursuant to the
exercise of any warrants or other subscription or purchase rights therefor, if
any such adjustment shall previously have been made upon the issuance of such
warrants or other rights pursuant to this Section 6(c). No further adjustments
of the Warrant Price then in effect shall be made upon the actual issue of such
Common Stock upon conversion or exchange of such Common Stock Equivalents.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) Superseding Adjustment. If, at any time after any adjustment of the number
of shares of Common Stock for which the Warrants are exercisable and the Warrant
Price then in effect shall have been made pursuant to Section 6(c) as the result
of any issuance of Common Stock Equivalents, and (i) such Common Stock
Equivalents, or the right of conversion or exchange in such Common Stock
Equivalents, shall expire, and all or a portion of such or the right of
conversion or exchange with respect to all or a portion of such Common Stock
Equivalents, as the case may be, shall not have been exercised, or (ii) the
consideration per share for which shares of Common Stock are issuable pursuant
to such Common Stock Equivalents shall be increased, then such previous
adjustment shall be rescinded and annulled and the Additional Shares of Common
Stock which were deemed to have been issued by virtue of the computation made in
connection with the adjustment so rescinded and annulled shall no longer be
deemed to have been issued by virtue of such computation. Upon the occurrence of
an event set forth in this Section 6(d), there shall be a recomputation made of
the effect of such Common Stock Equivalents on the basis of: (i) treating the
number of Additional Shares of Common Stock theretofore actually issued pursuant
to the previous exercise of Common Stock Equivalents or any such right of
conversion or exchange, as having been issued on the date or dates of any such
exercise and for the consideration actually received and receivable therefor,
and (ii) treating any such Common Stock Equivalents which then remain
outstanding as having been granted or issued immediately after the time of such
increase of the consideration per share for which Additional’ Shares of Common
Stock are issuable under such Common Stock Equivalents; whereupon a new
adjustment of the number of shares of Common Stock for which the Warrants are
exercisable and the Warrant Price then in effect shall be made, which new
adjustment shall supersede the previous adjustment so rescinded and annulled.


7. Other Provisions applicable to Adjustments under Sections 4, 5 and 6. The
following provisions shall be applicable to the making of adjustments of the
number of shares of Common Stock for which the Warrants are exercisable and the
Warrant Price then in effect provided for in Sections 4, 5 and 6:


(a) Computation of Consideration.


(i) To the extent that any Additional Shares of Common Stock or any Common Stock
Equivalents (or any warrants or other rights therefor) shall be issued for cash
consideration, the consideration received by the Company therefor shall be (1)
the amount of the cash received by the Company therefor, or, (2) if such
Additional Shares of Common Stock or Common Stock Equivalents are offered by the
Company for subscription, the subscription price, or, (3) if such Additional
Shares of Common Stock or Common Stock Equivalents are sold to underwriters or
dealers for public offering without a subscription offering, the initial public
offering price (in any such case subtracting any amounts paid or receivable for
accrued interest or accrued dividends and without taking into account any
compensation, discounts or expenses paid or incurred by the Company for and in
the underwriting of, or otherwise in connection with, the issuance thereof).
 
 
9

--------------------------------------------------------------------------------

 
 
(ii) In connection with any merger or consolidation, with the consent of the
Financial Advisor, in which the Company is the surviving corporation (other than
any consolidation or merger in which the previously outstanding shares of Common
Stock of the Company shall be changed to or exchanged for the stock or other
securities of another corporation), the amount of consideration therefore shall
be, deemed to be the fair value, as determined reasonably and in good faith by
the Board, of such portion of the assets and business of the non-surviving
corporation as the Board may determine to be attributable to such shares of
Common Stock or Common Stock Equivalents, as the case may be.
 
(iii) The consideration for any Additional Shares of Common Stock issuable
pursuant to any warrants or other rights to subscribe for or purchase the same
shall be the consideration received by the Company for issuing such warrants or
other rights plus the additional consideration payable to the Company upon
exercise of such warrants or other rights. The consideration for any Additional
Shares of Common Stock issuable pursuant to the terms of any Common Stock
Equivalents shall be the consideration received by the Company for issuing
warrants or other rights to subscribe for or purchase such Common Stock
Equivalents, plus the consideration paid or payable to the Company in respect of
the subscription for or purchase of such Common Stock Equivalents, plus the
additional consideration, if any, payable to the Company upon the exercise of
the right of conversion or exchange in such Common Stock Equivalents.
 
(iv) In the event of any consolidation or merger of the Company, with the
consent of the Financial Advisor, in which the Company is not the surviving
corporation or in which the previously outstanding shares of Common Stock of the
Company shall be changed into or exchanged for the stock or other securities of
another corporation, or in the event of any sale of all or substantially all of
the assets of the Company for stock or other securities of any corporation, the
Company shall be deemed to have issued a number of shares of its Common Stock
for stock or securities or other property of the other corporation computed on
the basis of the actual exchange ratio on which the transaction was predicated,
and for a consideration equal to the fair market value on the date of such
transaction of all such stock or securities or other property of the other
corporation.
 
(v) In the event any consideration received by the Company for any securities
consists of property other than cash, the fair market value thereof at the time
of issuance or as otherwise applicable shall be as determined in good faith by
the Board. In the event Common Stock is issued with other shares or securities
or other assets of the Company for consideration which covers both, the
consideration computed as provided in this Section 7(a) shall be allocated among
such securities and assets as determined in good faith by the Board.


(b) When Adjustments to Be Made. The adjustments required by Section 4, 5 or 6
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment of the number of shares of
Warrant Stock for which the Warrants are exercisable that would otherwise be
required may be postponed (except in the case of a subdivision or combination of
shares of the Common Stock, as provided for in Section 5) up to, but not beyond
the date of exercise if such adjustment either by itself or with other
adjustments not previously made adds or subtracts less than one percent (1% ) of
the shares of Warrant Stock for which the Warrants are exercisable immediately
prior to the making of such adjustment. Any adjustment representing a change of
less than such minimum amount (except as aforesaid) which is postponed shall be
carried forward and made as soon as such adjustment, together with other
adjustments required by this Section 7 and not previously made, would result in
a minimum adjustment or on the date of exercise. For the purpose of any
adjustment, any specified event shall be deemed to have occurred at the close of
business on the date of its occurrence.
 
 
10

--------------------------------------------------------------------------------

 


(c) Fractional Interests. In computing adjustments under Sections 4, 5 and 6,
fractional interests in Common Stock shall be taken into account to the nearest
one one-hundredth (1/100th) of a share.
 
(d) When Adjustment Not Required. If the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.
 
(e) Form of Warrant after Adjustments. The form of the Warrant Certificate need
not be changed because of any adjustments in the Warrant Price or the number and
kind of Securities purchasable upon the exercise of the Warrants evidenced by
the Warrant Certificate; however, all Warrant Certificates issued by the Company
subsequent to any adjustments under Section 4, 5 or 6 shall reflect such
adjustments.


8. Notice of Adjustments. Whenever the Warrant Price or number of shares of
Warrant Stock shall be adjusted pursuant to Sections 4, 5 and 6 hereof (for
purposes of this Section 8, each an “adjustment”), the Company shall cause its
Chief Financial Officer to prepare and execute a certificate setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated (including a
description of the basis on which the Board made any determination hereunder),
and the Warrant Price and Warrant Share Number after giving effect to such
adjustment, and shall cause copies of such certificate to be delivered to the
Holder of the Warrant Certificates promptly after each adjustment. Absent
manifest error, such certificate shall be final and binding on the parties
hereto and the Holders.
 
9. Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof; however in lieu of such fractional share,
the Company shall round the number of shares to be issued upon exercise up to
the nearest whole number of shares.
 
10. Tag Along. If one or more of the Key Principals elects to sell, transfer or
assign any or all of its interest in the Company to a third party, in a single
transaction or a series of transactions, then in such event the Financial
Advisor may have its interest and the interest of the Key Parties sold in the
same sale / transfer. The Key Parties must provide at least sixty (60) days
notice of a proposed sale / transfer delineating in detail the precise terms of
said sale / transfer and providing in any purchase or transfer agreement a right
of the Financial Advisor to opt into the same, exercisable on or before the date
of sale / transfer.
 
 
11

--------------------------------------------------------------------------------

 
 
11. Dividends. No dividend or distribution or the like (collectively a
“Distribution”) will be allowed without notification in writing to the Advisor,
delineating in detail the express terms of said Proposed Distribution and at
least ten (10) days time to allow the Financial Advisor the right to make an
election to exercise the Warrants and thus participate in said Distribution. The
Company further covenants and agrees that it will not during the period of such
notice close its share transfer books or take any other corporate action which
might deprive the Financial Advisor of the opportunity of exercising the Warrant
and participating as a Shareholder in such dividend or distribution.
 
12. Definitions. For the purposes of this Agreement, the following terms have
the following meanings:


“Additional Shares of Common Stock” means all shares of Common Stock issued by
the Company after the Original Issue Date, and all shares of Other Common, if
any, issued by the Company after the Original Issue Date, except: (i) securities
issued (other than for cash) in connection with a merger, acquisition, or
consolidation, (ii) securities issued pursuant to the conversion or exercise of
convertible or exercisable securities issued or outstanding on or prior to the
Original Issue Date (iii) the Warrant Stock, (iv) securities issued in
connection with bona fide strategic license agreements or other partnering
arrangements so long as such issuances are not for the purpose of raising
capital, (v) Common Stock issued or the issuance or grants of non-plan options
to purchase Common Stock to consultants, directors and/or employees that have
been approved by the Board, (vi) securities issued pursuant to, and/or in
connection with, a bona fide firm underwritten public offering of the Company’s
securities, (vii) the issuance of Common Stock upon the exercise or conversion
of any securities described in clauses (i) through (vi) above.
 
“Affiliate” of a person means a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the first such person. 
 
“Board” shall mean the Board of Directors of the Company.
 
“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.
 
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.
 
“Common Stock” means the Common Stock, $0.0001 par value per share, of the
Company and any other Capital Stock into which such stock may hereafter be
changed.
 
“Common Stock Equivalent” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security.
 
 
12

--------------------------------------------------------------------------------

 
 
“Company” means Panache Beverage, Inc., a Florida corporation, and its
successors.
 
“Convertible Securities” means evidences of Indebtedness, shares of Capital
Stock or other Securities that are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock. The term “Convertible
Security” means one of the Convertible Securities.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute then in effect.
 
“Expiration Time” has the meaning specified in Section 1 hereof.
 
“Holders” mean the Persons who shall from time to time own any Warrant. The term
“Holder” means one of the Holders.
 
“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Company) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Company or the
Holder of any Warrant.
 
“Key Parties” shall mean James Dale, Agata Podedworny, Sjoerd de Jong and
Michael Romer.
 
“Majority Holders” means at any time the Holders of Warrants exercisable for a
majority of the shares of Warrant Stock issuable under the Warrants at the time
outstanding.
 
“NASDAQ” means capital markets of The NASDAQ Stock Market, Inc.
 
“Original Issue Date” means December 21, 2012.
 
“OTC Bulletin Board” means the over-the-counter electronic bulletin board.
 
“Other Common” means any other Capital Stock of the Company of any class which
shall be authorized at any time after the Original Issue Date (other than Common
Stock) and which shall have the right to participate in the distribution of
earnings and assets of the Company without limitation as to amount.
 
“Person” means an individual, a corporation, a limited liability company,
partnership, a joint stock company, a trust, an unincorporated organization, a
joint venture, an enterprise having members or having outstanding shares of
stock or other evidences of financial or beneficial interest therein (whether
formed by agreement or under statutory authority or otherwise), a Governmental
Authority, or other entity of whatever nature.
 
“Per Share Cash Dividend Value” means the value per share of any cash dividend
declared by the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
“Per Share Market Value” means on any particular date (a) the reported closing
sale price per share of the Common Stock on such date on the OTC Bulletin Board,
NASDAQ or another registered national stock exchange on which the Common Stock
is then quoted or listed, or if there is no such price on such date, then the
reported closing sale price on the date nearest preceding such date, or (b) if
the Common Stock is not listed then on the OTC Bulletin Board, NASDAQ or any
registered national stock exchange, the average of the closing bid and asked
prices for a share of Common Stock in the over-the-counter market, as reported
by the National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices) at the close of business on
such date, or (c) if the Common Stock is not then reported by the OTC Bulletin
Board, NASDAQ or the National Quotation Bureau Incorporated (or similar
organization or agency succeeding to its functions of reporting prices), then
the average of the OTC QX quotes for the five (5) trading days preceding such
date of determination, or (d) if the Common Stock is not then publicly traded
the fair market value of a share of Common Stock as determined by an Independent
Appraiser mutually agreed upon (in good faith) by the Majority Holders and the
Board; provided, however, that all determinations of the Per Share Market Value
shall be appropriately adjusted for any stock dividends, stock splits or other
similar transactions during such period. The determination of fair market value
by an Independent Appraiser shall be based upon the fair market value of the
Company determined on a going concern basis as between a willing buyer and a
willing seller and taking into account all relevant factors determinative of
value, and shall be final and binding on all parties.
 
“Public Company” means the Company or the successor of the Company subject to
the reporting requirements of the Exchange Act.
 
“Securities” means any debt or equity securities of the Company, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. “Security” means one of the Securities.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.
 
“Warrant Price” initially refers to the price specified in Section 1 hereof, as
such price may be adjusted from time to time as shall result from the
adjustments specified in this Agreement, including Sections 2, 4, 5 and 6
hereto.
 
“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.
 
13. Other Notices. In case at any time, with the written consent of the Advisor,
not to be unreasonably denied or delayed:
 
(a) the Company shall make any distributions to the holders of Common Stock; or
 
(b) the Company shall authorize the granting to all holders of its Common Stock
of rights to subscribe for or purchase any shares of Capital Stock of any class
or other rights; or
 
 
14

--------------------------------------------------------------------------------

 
 
(c) there shall be any reclassification of the Capital Stock of the Company; or
 
(d) there shall be any capital reorganization by the Company; or
 
(e) there shall be any (i) consolidation or merger involving the Company or (ii)
sale, transfer or other disposition of all or substantially all of the Company’s
property, assets or business (except a merger or other reorganization in which
the Company shall be the surviving corporation and its shares of Capital Stock
shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
subsidiary); or
 
(f) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company or any partial liquidation of the Company or
distribution to holders of Common Stock;


(g) there shall be a dividend or distribution anticipated to be given to stock
holders;


then, in each of such cases, the Company shall give written notice to the Holder
of the date on which (i) the books of the Company shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be. Such notice shall be given at least twenty
(20) days prior to the action in question and not less than ten (10) days prior
to the record date or the date on which the Company’s transfer books are closed
in respect thereto. Except as otherwise specifically provided herein, no Holder,
as such, shall be entitled to vote or receive dividends or be deemed the holder
of shares of the Company for any purpose, nor shall anything contained in this
Agreement be construed to confer upon the holder hereof, as such, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which the
Holder shall then be entitled to receive upon the due exercise of the Warrants.


14. Amendment and Waiver. Any term, covenant, agreement or condition in this
Agreement may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Company and the Majority Holders; provided, however, that no such amendment or
waiver shall reduce the Warrant Share Number, increase the Warrant Price,
shorten the period that the Warrants are exercisable, or modify any provision of
this Section 14 without the consent of the Holders. No consideration shall be
offered or paid to any person to amend or consent to a waiver or modification of
any provision of this Warrant unless the same consideration is also offered to
all Holders of the Warrant Certificates.
 
 
15

--------------------------------------------------------------------------------

 


15. Governing Law; Jurisdiction. This Agreement shall be governed by, and
enforced in accordance with, the laws of the State of Florida, without regard to
any choice of law principle requiring the application of the law of another
jurisdiction. Each of the Parties consent to the jurisdiction of the Eleventh
Judicial Circuit for Miami-Dade County, Florida, or of the U.S. District Court
for the Southern District of Florida, and agree that the exclusive venue for any
action or proceeding arising out of or in connection with this Agreement, and
all parties hereby waive the defense of forum non-conveniens. This Agreement
shall inure to the benefit of, and be binding upon, the Holder and the Company
(including any present or future subsidiaries of the Company that are not
signatories hereto), and their respective successors and assigns. Nothing in
this Section 15 shall affect or limit any right to serve process in any other
manner permitted by law. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
16. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:


 
If to Holder: 
Consilium Investment Management, LLC
3101 N. Federal Hwy., Suite 502
Fort Lauderdale, FL 33316
Attn: Marta Novick

 
 
If to Company:
Panache Beverage, Inc.
40 West 23rd Street, 2nd Floor
New York, NY 10010
Attn: Michael G. Romer

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto or in the case
of a Holder, by giving written notice to the parties hereto.


17. Warrant Agent. The Company may, by written notice to each Holder of the
Warrant Certificates, appoint an agent for the purpose of issuing shares of
Warrant Stock on the exercise of the Warrants pursuant to Section 2 hereof,
exchanging the Warrant Certificates pursuant to Section 2 hereof or replacing
Warrant Certificates pursuant to Section 3 hereof, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such agent.
 
18. Remedies. The Company stipulates that the remedies at law available to the
Holder of a Warrant Certificate in the event of any default or threatened
default by the Company in the performance of or compliance with any of the terms
of this Agreement or the Warrant Certificate are not and will not be adequate
and that, to the fullest extent permitted by law, such terms may be specifically
enforced by a decree for the specific performance of any agreement contained
herein or by an injunction against a violation of any of the terms hereof or
otherwise.
 
 
16

--------------------------------------------------------------------------------

 
 
19. Successors and Assigns. This Agreement and the Warrant Certificates and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
successors and assigns of the Company, the Holder hereof and (to the extent
provided herein) the Holders of Warrant Stock issued pursuant hereto, and shall
be enforceable by any such Holder or Holder of Warrant Stock.
 
20. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Agreement, but this Agreement shall be construed as if such unenforceable
provision had never been contained herein.
 
20. Headings. The headings of the Sections of this Agreement are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Agreement.
 
(SIGNATURES ON FOLLOWING PAGE)
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year first above written.
 

  PANACHE BEVERAGE, INC.            
By:
/s/ JAMES DALE       James Dale       Chief Executive Officer             
CONSILIUM INVESTMENT MANAGEMENT, LLC             By: /s/ CHARLES T. CASSEL, III
      Charles T. Cassel, III       Managing Director  

 
Joinder by the Key Parties for purposes of compliance with “Tag Along” provision
in Paragraph 10.
 

  /s/ JAMES DALE     James Dale           /s/ AGATA PODEDWORNY     Agata
Podedworny           /s/ SJOERD DE JONG     Sjoerd de Jong           /s/ MICHAEL
ROMER     Michael Romer  

 
 
18

--------------------------------------------------------------------------------

 
 
PANACHE BEVERAGE, INC.
WARRANT CERTIFICATE


THIS WARRANT CERTIFICATE AND THE SHARES OF COMMON STOCK AND OTHER WARRANT
SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
OR UNLESS THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.


EXERCISABLE ON OR BEFORE 5:30 P.M, EASTERN TIME DECEMBER 21, 2017 (“Expiration
Time”)


NO. [ ]
 
2,760,000 Financial Advisor Warrants



This Warrant Certificate certifies that Consilium Investment Management, LLC, or
registered assigns (the “Holder”), is the registered holder of 2,760,000
(subject to the Vesting Schedule) Financial Advisor Warrants of Panache
Beverage, Inc. (the “Company”). The Holder has the right to purchase at any time
on a partial or cumulative basis, subject to the terms and conditions of the
Amended and Restated Financial Advisor Warrant Agreement dated as of May 15,
2013 and effective as of December 21, 2012 (the “Warrant Agreement”), until 5:30
p.m. Eastern Time at any time until December 21, 2017 (“Expiration Time”), for
$0.50 per share the Company’s Common Stock at the initial exercise price,
subject to adjustment in certain events (the “Exercise Price”).


Any exercise of Financial Advisor Warrants shall be effectuated by surrender of
this Warrant Certificate and payment of the Exercise Price at an office or
agency of the Company, but subject to the conditions set forth herein and in the
Warrant Agreement. Payment of the Exercise Price shall be made by certified
check or official bank check in New York Clearing House funds payable to the
order of the Company. The Financial Advisor Warrants are also referred to as
“Warrants”.


No Warrant may be exercised after the Expiration Time, at which time all
Warrants evidenced hereby, unless exercised prior thereto, hereby shall
thereafter be void.


The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued pursuant to the Warrant Agreement, which Warrant
Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
or rights, obligations, duties and immunities thereunder of the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants.
 
 
19

--------------------------------------------------------------------------------

 


The Warrant Agreement provides that upon the occurrence of certain events, the
Exercise Price and the type and/or number of the Company’s securities issuable
thereupon may, subject to certain conditions, be adjusted. In such event, the
Company will, at the request of the Holder, issue a new Warrant Certificate
evidencing the adjustment in the Exercise Price and the number and/or type of
securities issuable upon the exercise of the Warrants; provided, however, that
the failure of the Company to issue such new Warrant Certificates shall not in
any way change, alter, or otherwise impair, the rights of the Holder as set
forth in the Warrant Agreement.


Upon due presentment for registration or transfer of this Warrant Certificate at
an office or agency of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided herein and in the Warrant
Agreement, without any charge except for any tax or other governmental charge
imposed in connection with such transfer.


Upon the exercise of less than all of the Warrants evidenced by this
Certificate, the Company shall forthwith issue to the Holder hereof a new
Warrant Certificate representing such number of unexercised Warrants.


The Company may deem and treat the registered holder(s) hereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
and of any distribution to the holder(s) hereof, and for all other purposes, and
the Company shall not be affected by any notice to the contrary.


All terms used in this Warrant Certificate which are defined in the Financial
Advisor Warrant Agreement shall have the meanings assigned to them in the
Financial Advisor Warrant Agreement.


IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed.
 

 
PANACHE BEVERAGE, INC.
         
By:
/s/ JAMES DALE
     
James Dale
     
Chief Executive Officer 
     
CONSILIUM INVESTMENT MANAGEMENT, LLC
         
By:
/s/ CHARLES T. CASSEL, III
      Charles T. Cassel, III       Managing Director  

 
 
20

--------------------------------------------------------------------------------

 
 
EXERCISE OR ASSIGNMENT
(To be signed only upon exercise or assignment of the Warrants)
 
TO:
 
Panache Beverage, Inc.
   
40 West 23rd Street, 2nd Floor
   
New York, NY 10010



PARTIAL OR FULL CASH EXERCISE: The undersigned hereby irrevocably elects to
exercise the purchase right provided by this Warrant Certificate for, and to
purchase hereunder, _________ shares of Warrant Shares, and herewith makes
payment of $___________ therefor, and requests that the certificates for such
securities be issued in the name of, and delivered to, ____________, whose
address is ___________, all in accordance with the Amended and Restated
Financial Advisor Warrant Agreement and this Warrant Certificate.
 
FORM OF ASSIGNMENT: FOR VALUE RECEIVED, the undersigned hereby sells, assigns
and transfers unto
 
(Print name and address of transferee)
 
this Warrant Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint ____________ Attorney, to
transfer the within Warrant Certificate on the books of the, with full power of
substitution.
 
Dated: ____________, 20___
 

               
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant Certificate)
                                 
(Address)
                     
(Social Security Number or Tax Identification Number)

 
 
 
21

--------------------------------------------------------------------------------